ORDER
RICHARD H. FOSTER of HACKENSACK, who was admitted to the bar of this State in 1960, having been temporarily suspended from the practice of law by this Court’s Order dated August 26, 1992, and having been ordered to show cause why the suspension should not continue, and respondent having prior to the return date of the order to show cause consented to his disbarment, and good cause appearing;
It is ORDERED that RICHARD H. FOSTER is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD H. FOSTER, which were restrained from disbursement by this Court’s Order dated August 26, 1992, shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.